PER CURIAM.
The appellant challenges an order by which the trial court denied a Florida Rule of Civil Procedure 1.540(b) motion for relief from judgment. In this motion the appellant indicated that he had received a misdated copy of the judgment and that this frustrated his ability to timely appeal therefrom. The appellant asked the court to vacate and then reenter the prior order, so as to preserve his right to appeal. Although the court found that the order in the court file was properly dated, cases such as Griffin v. Florida Parole Commission, 727 So.2d 1092 (Fla. 1st DCA 1999), and Gibson v. Buice, 381 So.2d 349 (Fla. 5th DCA 1980), suggest that such relief should be afforded under rule 1.540(b) when a party does not receive a copy of the order as entered by the court. The appellant’s motion is thus facially sufficient and may warrant relief if the allegations therein are established as accurate and true. The appealed order is therefore reversed and the case is remanded.
ALLEN, C.J., VAN NORTWICK and BROWNING, JJ., CONCUR.